department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil jul jep aat legend taxpayer a taxpayer b son 8s ira x ira y broker b this is in response to the date letter submitted by your authorized representatives on your behalf in which you request a series of letter rulings under sec_401 and sec_408 of the internal_revenue_code your letter of date was supplemented by a letter of date the following facts and representations support your ruling_request taxpayer a whose date of birth was june died on april taxpayer a was survived by his wife taxpayer b at the time of his death taxpayer a maintained ira x and ira y individual_retirement_arrangements with broker b taxpayer a had reached the required_beginning_date for distributions from iras prior to his death taxpayer a was receiving the distributions required under code sec_401 from ira x and ira y since then the custodian has continued to make the required distributions article v sec_5 of the broker b individual_retirement_account plan agreement provides that if no beneficiary is named the term beneficiary shall mean the decedent's_estate taxpayer a died without naming a beneficiary of either his ira x or his ira y taxpayer a’s will provides that taxpayer b is the sole executor of his estate taxpayer a’s will was admitted to page probate on june and letters testamentary were issued to taxpayer b article sixth e of taxpayer a’s will authorizes the executor to make distributions in cash or in_kind or partly in each and to allocate assets to any share different from the assets allocated to any other share as the executor determines to be for the best interest of the beneficiaries articie first of taxpayer a’s will provides son s a bequest of shares of stock in two corporations the bequest is not to exceed a specified dollar amount the balance of the stock in those two corporations is bequeathed to taxpayer b article third of the will leaves the residue of the estate to taxpayer b form_706 united_states estate_tax_return for taxpayer a’s estate shows the value of the gross_estate at the date of death as ira x as dollar_figure bequests etc to surviving_spouse shows the amount of the bequests as dollar_figure including ira x and ira y and the value of ira y as schedule m of form_706 schedule of form_706 shows the value of the ira x and ira y accounts have not been rolled over into other iras since taxpayer a's death taxpayer b as executor of the estate of taxpayer a will cause the ira x and ira y proceeds to be distributed to the estate whereupon she will allocate the proceeds of iras x and y to her share of the estate in accordance with her right as residuary beneficiary under the will taxpayer b will request distribution of the ira x and ira y proceeds pursuant to said request she will in her capacity as residuary beneficiary roll over the ira proceeds to an ira in her own name based on the above facts and representations you through your authorized representative request the following letter rulings taxpayer b may roll over ira x and ira y used to satisfy the bequest to her under article third of the will of taxpayer a into an ira set up and maintained in her name and the rollover will not result in income to either the estate or taxpayer b in the year of the rollover under sec_408 of the code after the rollover taxpayer b’s ira will be subject_to the distribution_requirements of sec_401 rather than those of sec_401 ira x and ira y used to satisfy the bequest to taxpayer b under article third of the will of taxpayer a are not inherited iras as to taxpayer b within the meaning of sec_408 of the code with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b page code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another jra shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained on date final income_tax regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual's ira as the spouse’s own ira if such an election is made the spouses interest in the account is subject_to the distribution_requirements of sec_401 rather than those of sec_401 in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust although not specifically stated in the final regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor of the estate and also the sole beneficiary of the estate the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate if the surviving_spouse rolls over the distribution to an ira in his her name the ira is subject_to the distribution_requirements of sec_401 of the code rather than sec_401 sec_408 of the code provides that rollover treatment does not apply to any amount to the extent such amount is required to be distributed under subsection a or b in this case the ira x and ira y account balances are payable to taxpayer a’s estate pursuant to the terms of the ira agreement taxpayer b as executor of the estate will cause the page ira x and ira y proceeds to be distributed to the estate whereupon she will allocate the proceeds to her share of the estate in accordance with her right under the will taxpayer b will request distribution of the ira x and ira y proceeds be made to her as residuary beneficiary under taxpayer a’s will pursuant to said request she will in her capacity as residuary beneficiary under taxpayer a’s will roll over the ira proceeds to an ira in her own name said rollover will occur within days of the date the ira amounts are distributed from ira x under the facts stated above taxpayer b is to be treated as the payee and beneficiary of ira x and ira y for purposes of code sec_408 and sec_408 and as the ira owner of her new ira for purposes of sec_401 thus with respect to your ruling requests we conclude as follows taxpayer b may roll over ira x and ira y used to satisfy the bequest to her under article third of the will of taxpayer a into an ira set up and maintained in her name and the rollover will not result in income to either the estate or taxpayer b in the year of the rollover under sec_408 of the code after the rollover taxpayer b’s ira will be subject_to the distribution_requirements of sec_401 rather than those of sec_401 ira x and ira y used to satisfy the bequest to taxpayer b under article third of the will of taxpayer a are not inherited iras as to taxpayer b within the meaning of sec_408 of the code this ruling letter assumes that ira x and ira y are qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by taxpayer b will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that taxpayer b's rollover of the ira x and ira y distributions will be made within the time frame referenced in code sec_408 pursuant to code sec_408 this letter_ruling does not authorize the rollover of any distribution from either ira x or ira y required under code sec_401 pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative the author of this ruling is se t ep ra t3 who may be reached at sincerely yours dion ances v sloa employee plang v ager technical group enclosures deleted copy of letter_ruling form_437
